DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 03/15/2021 is acknowledged. Claims 1, 2 and 18 are amended; claims 3-13, 15, 16, 21, 22, 24-28, 32-41, 44, 46-51 are canceled and claims 54-59 are new. Claims 30, 31, 42, 43, 45, 52 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. New claim 55 depends from withdrawn method claim 42, and is also hereby withdrawn. Note however, that if all the elected product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims will be considered for rejoinder. 
Claims 1, 2, 14, 17-20, 23, 29, 54 and 56-59 are under examination.

Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any previous rejections over claims 3-13 are hereby withdrawn in response to Applicant’s cancelation of those claims.

Claim Rejections - 35 USC § 112(a)
The rejection of claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in response to Applicant’s amendment limiting the peptide to comprising the amino acid sequences set forth in SEQ ID NOs: 26 or 27, which was indicated at p. 6 of the Office action mailed 10/14/2020 as being enabled.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 14, 17-20, 23 and 29 under 35 U.S.C. 102(a)(1) as being anticipated by the dissertation by Vu Bao Trinh (2013—on Applicant’s IDS filed 11/05/2019) is withdrawn in response to Applicant’s amendment of the claims. Claim 1 and new claim 56 require that the peptide have the substitutions for X1, X2, X3 and X4 set forth in SEQ ID NOs: 6 and 7, namely, N, D, I and D (SEQ ID NO: 6) and N, A, I and D (SEQ ID NO: 7). The dissertation by Trinh, in contrast, teaches and SEHETRLVAKLFGGGSLKWNPDDYGGVKKIHGSLQYTGH.

Rejections Maintained
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In addition, new claims 54 and 56-59 are hereby included in this rejection. Applicant has removed the “relative to the amino acid sequence set forth in SEQ ID NO: 1”, however, an underlying issue set forth at pages 4-5 in the Office action mailed 10/14/2020 remains, namely SEQ ID NO: 31 in the claims is represented as having 39 amino acids while SEQ ID NOs: 6 and 7 have up to 233 amino acids. Specifically, independent claims 1 and 56 recite the peptide schematic of SEQ ID NO: 31 is  SEHETRLVAX1LFZ1LKWNPX2DYGGX3KKIHZ2LX4YTGH, wherein X1, X2, X3 and X4 are substituted either with N, D, I and D, respectively (as set forth in SEQ ID NO: 6 in part (a)) or N, A, I and D, respectively (as set forth in SEQ ID NO: 7 in part (b)) and wherein Z1 and Z2 are both linker sequences in which the length of Z1 is 4 and the length of Z2 is 2.
As with SEQ ID NO: 1, SEQ ID NOs: 6 and 7 each contain 233 amino acids and list the following features:
<221>  MISC_FEATURE
<222>  (13)..(13)
<223>  Xaa is any amino acid

<220>
<221>  MISC_FEATURE
<222>  (14)..(112)
<223>  Xaa is any amino acid; Xaa may be present or absent

<220>
<221>  MISC_FEATURE
<222>  (128)..(128)
<223>  Xaa is any amino acid


<221>  MISC_FEATURE
<222>  (129)..(227)
<223>  Xaa is any amino acid; Xaa may be present or absent

While the sequence listing of the instant specification lists residues 14-112 and 129-227 of SEQ ID NO: 31 as being either present or absent, claims 1 and 56 suggest that the additional residues are absent. Since residues 14-112 and 129-227 of SEQ ID NOs: 6 and 7 may be present or absent, this leads to confusion and lack of clarity because SEQ ID NO: 31 is depicted in the claims as having only 39 amino acids rather than 233 amino acids. In addition, as with SEQ ID NO: 1, the sequences set forth in SEQ ID NOs: 6 and 7, do not require linkers, while claims 1 and 56 require that the peptide possess such linkers. Even in the absence of the “relative to” language, the independent claims still define the peptide in contrasting ways. The claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant (see MPEP 2171).
	Claims 2, 14, 17-20, 23, 29, 54 and 57-59 are indefinite at least because they ultimately depend from an indefinite claim.

Response to Arguments
Applicant argues that claim 1 is amended to incorporate the subject matter of now-canceled claims 11 and 13 and that the claims do not define any sequences with the “relative to” language.

This argument has been fully considered, but is not found persuasive. Even in the absence of the “relative to” language, the independent claims still define the peptide in contrasting ways. While the sequence listing of the instant specification lists residues 14-112 and 129-227 of SEQ ID NO: 31 as being either present or absent, claims 1 and 56 suggest that the additional residues are absent. Since residues 14-112 and 129-227 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
The rejection of claims 1, 14, 17-20, 23 and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for one of the MIR peptides set forth in SEQ ID NOs: 19-27, does not reasonably provide enablement for the peptides as broadly recited. In addition, new claims 54, 56, 58 and 59 are hereby included in this rejection.

Response to Arguments
Applicant argues at pages 8-9 that amended claim 1 is directed to: (1) a K10N/V75I/Q111D triple mutant peptide comprising the sequence of SEQ ID NO: 6, which encompasses a peptide having the sequence of SEQ ID NO: 26; and (2) a K10N/D70A/V75I/Q111D quadruple mutant peptide comprising the sequence of SEQ ID NO: 7, which encompasses a peptide having the sequence of SEQ ID NO: 27.

This argument has been fully considered but is not found persuasive. Claim 1 encompasses at least the following two peptides:
Part (a):
X1 = N
X2 = D
X3 = I
X4 = D

SEQ ID NO: 6 (with X1-X4 bolded) 

SEHETRLVANLFXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXLKWNPDDYGGIKKIHXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXLDYTGH

Part (b):
X1 = N
X2 = A
X3 = I
X4 = D

SEQ ID NO: 7 (with X1-X4 bolded)
SEHETRLVANLFXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXLKWNPADYGGIKKIHXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXLDYTGH

In contrast, according to the instant application, SEQ ID NOs: 26 and 27 are limited to distinct 39mers without the option of anywhere between 1-198 additional undefined amino acid residues. Thus, the claimed products are interpreted as being based upon  Applicant is arguing limitations not present in the claims. 
Applicant has provided data on a limited number of 39mer peptide sequences, however, there is no guidance regarding the positions in the encompassed larger polypeptides that are tolerant to change by amino acid substitutions or deletions to residues 14-112 and 129-227 of SEQ ID NO: 6 and 7, and the nature and extent of changes that can be made.  Although the specification outlines art-recognized procedures for producing and screening for active variants, this is not adequate guidance as to the nature of active derivatives that may be constructed, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation. Thus, screening all of the possible peptides/polypeptides for the ability to block anti-AChR autoantibodies and the ability to treat or prevent MG require an undue amount of experimentation.

Written Description
The rejection of claim 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record.

Response to Arguments
Applicant argues that claim 14, which depends from amended claim 1 comprise the amino acid sequence of the three non-contiguous alpha subunit segments of the human 39MIR triple mutant and human 39MIR quadruple mutant peptides and have defined linker lengths, noting that the peptides encompass SEQ ID NOs: 26 and 27, both of which display strong binding to antibodies that bind to the acetylcholine receptor (AChR) main immunogenic region (MIR). 

This argument has been fully considered but is not found persuasive. Specifically, it is not persuasive that claim 1, and therefore, dependent claim 14, are limited to 39MIR triple and/or quadruple mutant peptides. Rather, claim 1, and therefore dependent claim 14, encompasses at least the following two peptides:
Part (a):
X1 = N
X2 = D
X3 = I
X4 = D

SEQ ID NO: 6 (with X1-X4 bolded) 

SEHETRLVANLFXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXLKWNPDDYGGIKKIHXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXLDYTGH

Part (b):
X1 = N
X2 = A
X3 = I
X4 = D

SEQ ID NO: 7 (with X1-X4 bolded)
SEHETRLVANLFXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXLKWNPADYGGIKKIHXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXLDYTGH


The instant specification does not teach the genus peptides and polypeptides based upon SEQ ID NOs: 6 and 7 and ranging from 40-233 amino acid residues, which can have any amino acid substitution or deletion from positions 14-112 and 129-227 that still possess the ability to bind an antibody that binds the MIR of an AChR. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649